Citation Nr: 1007680	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-18 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from October 1974 to August 
1975.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Atlanta, Georgia, (hereinafter RO).  


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressors are not 
related to combat.

2.  The occurrence of any of the claimed in-service stressors 
cannot be verified or have not been supported by credible 
corroborating evidence. 

3.  There is no competent evidence linking a current 
psychiatric disability to service.  

CONCLUSION OF LAW

A psychiatric disorder to include PTSD was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in March 2006 prior to initial 
adjudication that informed the appellant of the information 
and evidence necessary to prevail in his claim.  

As for the duty to assist, the service treatment reports, 
service personnel records and VA clinical reports have been 
obtained.  As there is no indication that there are 
additional records that need to be obtained that would assist 
in the adjudication of the claims, the duty to assist has 
been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the Veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the Veteran did not engage in 
combat with the enemy . . . the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the Veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  Pursuant thereto, a PTSD 
claim is to be evaluated based upon "all pertinent evidence 
in each case, [with] assessment of the credibility, probative 
value, and relative weight of the evidence," with "no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
Veteran engaged in combat with the enemy."  Id.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and his or her claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

Where a determination is made that the Veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
This notice was accomplished in this case by way of a PTSD 
stressor questionnaire that was mailed to the Veteran in 
conjunction with the March 2006 notification letter 
referenced above.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f) (2009).

The Board notes that the appellant was not a Veteran of 
combat, nor does he assert that he was a combat Veteran or 
that he developed PTSD as a result of a combat stressor.  
(His DD Form 214 reflects service as a supply specialist with 
no foreign service but no awards or decorations indicative of 
combat.)  As such and under the authority cited above, in 
order for the Veteran to prevail, the record must reveal 
corroborative evidence that substantiates or verifies the 
Veteran's statements as to the occurrence of a stressor he 
claims to have resulted in PTSD.  Id.  See also Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) ("Just because a 
physician or other health professional accepted appellant's 
description of his [wartime] experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD.") 

The Veteran has asserted that he developed PTSD due to being 
sexually assaulted during service on more than one occasion, 
and the record does include VA clinical reports reflecting 
discussion from the Veteran about suffering from flashbacks 
and memories of sexual abuse in service and diagnoses of 
PTSD.  (See VA mental hygiene clinic notes dated from May 
2005 to May 2007).  However, to the extent that they are even 
capable of verification, which is doubtful given the nature 
of the stressors as reported by the Veteran, a review of the 
record reveals no reliable evidence that might corroborate 
any of the stressors as alleged by the Veteran.   

In short, the objective evidence of record does not show that 
the Veteran engaged in combat with the enemy, and therefore 
his statements are not sufficient to establish the occurrence 
of the claimed stressors.  His service stressors therefore 
must be established by official service records or other 
credible supporting evidence.  However, the Veteran has not 
provided sufficiently specific information to support the 
alleged stressors.  Accordingly, the claim for service 
connection for PTSD must be denied.  

In reaching the determination above, the Board has made every 
effort, while carefully reviewing the evidence of record, to 
ensure that the particular requirements for developing claims 
for service connection for PTSD based on personal assault 
codified at 38 C.F.R. § 3.304(f)(3) have been complied with.  
In this regard and as noted above, the Veteran was provided 
with the notice as to the type of information, to include 
sources other than service records, which might support such 
claims, by the aforementioned questionnaire that accompanied 
the March 2006 letter.  The record otherwise reveals that 
every effort has been conducted to obtain information to 
support the Veteran's claim, to include obtaining the service 
personnel records to determine if any evidence therein might 
corroborate the Veteran's contention, and to notify him of 
the evidence needed to support his claim.  In this regard, 
the Board notes that it has long been held that the duty to 
assist is not a "one way street," and that when, as in the 
instant case with respect to specifics as to alleged 
stressors, it is the Veteran that has the "information that 
is essential in obtaining the putative evidence," the 
Veteran cannot "passively wait" for the assistance of the 
VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In sum, 
the weight of the evidence is against a conclusion that the 
Veteran has PTSD as result of the service.  

As for psychiatric diagnoses other than PTSD, the post-
service evidence reflects evidence of a variously diagnosed 
psychiatric disorder since the time of an August 1997 VA 
examination that indicated the Veteran carried a diagnosis of 
manic depressive disorder and anxiety disorder.  A November 
2004 VA outpatient treatment report noted that the Veteran 
had been receiving treatment for manic depressive disorder 
since 1993.  The diagnosis at that time was bipolar disorder.  
The service treatment reports, to include the July 1975 
separation examination, did not reflect a psychiatric 
disorder, although it was noted on the medial history 
collected at service separation that the Veteran had 
depression and excessive worry.  None of the post service 
evidence links a current psychiatric disability to service.  
As for the Veteran and his wife's' assertions that he has a 
current psychiatric disorder as a result of service, such 
assertions cannot be used to establish a claim as laypersons 
are not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  Espiritu; cf. 
Jandreau.  As such, and given the lack of any evidence 
linking a current psychiatric disability to service, service 
connection for a psychiatric disorder other than PTSD must 
also be denied.  Hickson, supra.  

Finally, in reaching the above decisions, the Board 
considered the doctrine of a reasonable doubt; however, as 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a psychiatric disorder to 
include PTSD, the doctrine is not for application.  Gilbert, 
supra.  


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.  



	(CONTINUED ON NEXT PAGE)




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


